Citation Nr: 1141117	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-47 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than November 7, 2007, for the grant of service connection for a cognitive disorder.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to an initial rating in excess of 30 percent for a cognitive disorder, for the period prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The issues of entitlement to service connection for erectile dysfunction and high blood pressure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The record shows that the Veteran's representative filed a motion for clear and unmistakable error (CUE) with an unspecified rating decision in February 2009.  The motion alleged that VA had erred by failing to diagnose, and subsequently grant, service connection for posttraumatic stress disorder (PTSD) and a traumatic brain injury (TBI).  The evidence of record shows that the rating decision which the Veteran's representative refers to must be the June 2007 rating decision, as that is the only rating decision of record which has denied service connection for PTSD.  However, that rating decision is not final.  In January 2008, the Veteran filed a timely notice of disagreement with the rating decision.  38 C.F.R. § 19.26 (2011).  Following an August 2008 statement of the case, the Veteran then perfected an appeal of that issue to the Board in October 2008.  38 C.F.R. § 19.35 (2011).  The evidence of record does not show that the Veteran has ever withdrawn his appeal.  Accordingly, the claim of entitlement to service connection for PTSD remains active and the June 2007 rating decision is not final.  As the June 2007 rating decision is not final, there can be no valid claim of CUE in that decision.  38 C.F.R. § 3.105 (2011).

The issue of entitlement to service connection for a low back disability is remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A November 2002 rating decision denied the service connection for a low back disability.  Subsequently, a November 2006 rating decision denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a low back disability.

2.  Evidence associated with the claims file since the November 2006 rating decision was not of record at the time of the November 2006 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.

3.  The Veteran's claim of entitlement to an increased rating for residuals of a head injury was received by VA on November 21, 2006.

4.  The evidence of record shows that, for the period prior to October 23, 2008, the Veteran's cognitive disorder was manifested by very mild memory impairment, depression, very mild visuospatial/constructional impairment, very mild language impairment, sleep impairment, and difficulty with thinking and concentrating.





CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for an effective date of November 21, 2006, but not earlier, for a grant of service connection for a cognitive disorder have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

3.  The criteria for a rating in excess of 30 percent for a cognitive disorder, for the period prior to October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in April 2007, August 2008, and December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the various statements and supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Low Back Disability

An unappealed rating decision in November 2002 denied the Veteran's claim of entitlement to service connection for a low back condition on the basis that there was no evidence of record that the Veteran's currently diagnosed low back disability was related to military service.  The Veteran's claim was again denied in an unappealed April 2003 rating decision.  Finally, an unappealed November 2006 rating decision denied the Veteran's claim to reopen the claim of entitlement to service connection for a low back condition on the basis that new and material evidence had not been submitted.  The relevant evidence of record at the time of the November 2006 rating decision consisted of the Veteran's service treatment records; VA medical examination reports dated in August 1984, December 1996, August 2002, September 2002, and October 2002; and private medical reports dated from June 1995 to June 1998.
 
The Veteran did not file a notice of disagreement after the November 2006 rating decision.  Therefore, the November 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

Although the RO addressed the Veteran's claim on a direct basis in an October 2009 statement of the case, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In January 2008, a claim to reopen the issue of entitlement to service connection for a low back disability was received.  Evidence of record received since the November 2006 rating decision includes copies of some of the Veteran's service treatment records; private medical reports dated from June 1995 to January 2008; VA outpatient medical reports dated from October 2001 to April 2007; VA medical examination reports dated in July 2008, February 2009, June 2009, and August 2009; and a transcript of a May 2011 hearing before the Board.  With the exception of the copies of some of the Veteran's service treatment records and the private medical reports dated from June 1995 to June 1998, all of the evidence received since the November 2006 rating decision is new, in that it was not of record at the time of the November 2006 decision.  In addition, the transcript of a May 2011 hearing before the Board is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran reported that he had continuously experienced low back symptoms from the time of his in-service automobile accident to the present day.  In this regard, the Veteran is competent to provide information regarding visible, or otherwise observable, symptoms of a disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  In addition, these statements are not redundant, as the Veteran had never reported continuity of symptomatology prior to the November 2006 rating decision.

Accordingly, the new evidence includes competent evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the evidence fulfilling this element has now been added to the claims file, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).

Service Connection for PTSD

The Veteran has perfected an appeal on the issue of entitlement to service connection for PTSD.  However, he has already established service connection for a cognitive disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  When it is not possible to separate the effects of service-connected and non-service- connected disabilities, such effects should be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  A Veteran is not entitled to be doubly compensated for the same disability.  The rating of the same disability under various diagnoses is to be avoided, as is the rating of the same manifestation under different diagnoses. 38 C.F.R. § 4.14 (2010); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

The Board finds that the Veteran's claim of entitlement to service connection for PTSD is moot because the Veteran has already been service-connected for a psychiatric disorder that encompasses the manifestations of his currently claimed PTSD, his service-connected cognitive disorder.  Absent evidence of a mental disability with distinct symptomatolgy from his service-connected cognitive disorder, consideration of service connection for a psychiatric disorder, claimed as PTSD, is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of disability. 

Any worsening of the Veteran's mental condition is accounted for in the rating schedule for mental disabilities, which pertains to the manifestations of the cognitive disorder.  Therefore, because the Veteran's claim for service connection for a psychiatric disorder, claimed as PTSD, has been determined to be already accounted for in the award of service connection for a cognitive disorder, it must be dismissed.  Both disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9304, 9411 (2011). 

Earlier Effective Date for Service Connection for a Cognitive Disorder

Generally, the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  An informal claim is a communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2011).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for residuals of a head injury with right facial paralysis was granted by an October 1984 rating decision, and a 10 percent rating was assigned, effective September 27, 1983.  On November 21, 2006, the Veteran filed a claim for service connection for PTSD.  A June 2007 rating decision denied service connection for PTSD, and the Veteran perfected an appeal that issue in October 2008.  On January 23, 2008, the Veteran's representative filed claims of entitlement to an increased rating for his "nerve damage" and "skull fracture."  On October 22, 2008, the Veteran's representative filed a substantive appeal to the claim of entitlement to service connection for PTSD which was subsequently interpreted by the RO to include a claim for a separate rating for a cognitive disorder.  A July 2009 rating decision granted service connection for a cognitive disorder, and assigned a 30 percent rating effective October 22, 2008.  Subsequently, a June 2010 rating decision granted an earlier effective date of November 10, 2007, for the Veteran's cognitive disorder.

The evidence of record shows that the issue of entitlement to service connection for a cognitive disorder arose out of the Veteran's claim for an increased rating for his residuals of a head injury.  While the claim has arisen out of a rating decision which granted service connection for a cognitive disorder, due to the origin of the claim as an increased rating claim, the nature of the disability, and the disability's relationship to the Veteran's existing residuals of a head injury claim, the Board finds that the Veteran's claim warrants consideration on the basis of the effective date assigned for increased rating claims, rather than claims for service connection.  Such a finding is consistent with the adjudicatory history of the claim, as the RO also adjudicated the Veteran's earlier effective date claim as if it were an increased rating claim in a June 2010 rating decision.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  Here, the date of receipt of the claim as determined by the RO was October 22, 2008.  However, a review of the claims file shows that the November 21, 2006, claim of entitlement to service connection for PTSD, and the claim for a rating for that disability, was a formal claim for an increased rating for the Veteran's residuals of a head injury.  The November 21, 2006, letter clearly and specifically stated that a request was being made to file a claim of entitlement to service connection for PTSD.  While the letter did not discuss the Veteran's residuals of a head injury, it clearly constitutes a claim of entitlement to service connection, and for a disability rating, for a mental health disorder.  For VA purposes, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The evidence of record clearly demonstrates that the Veteran's claim of entitlement to service connection for PTSD was intended to encompass the symptoms which were eventually found to warrant a separate rating for a cognitive disorder, secondary to residuals of a head injury.  That is apparent in the Veteran's January 2008 stressor statement, which reported that the stressor was the Veteran's in-service automobile accident, which resulted in the head injury.  It is also apparent in the October 22, 2008 substantive appeal to the claim of entitlement to service connection for PTSD.  There, the Veteran's representative specifically argues that the Veteran's symptoms were "indicative of PTSD and/or [TBI]."  The listed symptoms included memory problems and difficulty with thinking and concentration.  Accordingly, the Board finds that the November 21, 2006, letter constituted a formal claim for an increased rating for the Veteran's residuals of a head injury.  38 C.F.R. § 3.1(p) (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The next question for consideration, therefore, is the date entitlement to service connection for the Veteran's cognitive disorder arose.  38 C.F.R. § 3.400 (2011).

In this case, the Veteran's service treatment records clearly demonstrate that the Veteran experienced a head injury following an in-service automobile accident.  The preponderance of the medical evidence of record also demonstrates that the Veteran's head injury caused his cognitive disorder.  The date of the earliest medical evidence which provides a diagnosis of a cognitive disorder is November 10, 2007.  While that represents the earliest date that the Veteran proved the final element of his claim, that date is not necessarily the same as the date entitlement arose.  As applied to claims for an increase of compensation, the date the evidence is submitted or received is not relevant if considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28 (2000).  The preponderance of the medical evidence of record demonstrates that the Veteran's currently diagnosed cognitive disorder was caused by the head injury he experienced during his in-service automobile accident.  Therefore, the Board finds that the date entitlement arose is May 28, 1976, the day following the Veteran's separation from military service.  38 C.F.R. § 3.400 (2011).  Thus, the proper effective date is the later of May 28, 1976, the date entitlement arose, and November 21, 2006, the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  Therefore, the Board finds that November 21, 2006, but not earlier, is the appropriate effective date for service connection for a cognitive disorder.

However, an earlier effective date for an increased rating may be granted on the date of a factually ascertainable increase in symptomatology, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  In this case, there is no medical evidence of record which discusses any symptoms related to the Veteran's currently diagnosed cognitive disorder in the one-year period from November 21, 2005, to November 20, 2006.  Therefore, the Board finds no competent evidence of record that the Veteran's residuals of a head injury underwent a factually ascertainable increase in symptomatology in the one year period prior to the date of receipt of the Veteran's claim.  Accordingly, the requirements for an earlier effective date for an increased rating under the exception have not been met.  38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).  Accordingly, the Board finds that an effective date prior to November 21, 2006, for the grant of a separate rating for a cognitive disorder is not warranted.

As a final matter, the Board emphasizes that this decision has granted an effective date for service connection for the Veteran's cognitive disorder effective the date of receipt of the Veteran's claim of entitlement to service connection for PTSD.  While the Veteran has perfected an appeal of the claim of entitlement to service connection for PTSD, the evidence of record, including the statements of the Veteran and his representative, clearly state that the claim of entitlement to service connection for PTSD was specifically filed to gain compensation for the symptoms currently compensated for by the Veteran's service-connected cognitive disorder.  In addition, for the period prior to October 23, 2008, the Veteran's service connected cognitive disorder was evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2008).  Accordingly, the evidence of record demonstrates that the Veteran's claim of entitlement to service connection for PTSD is inherently part and parcel of his claim of entitlement to an increased rating for residuals of a head injury, and not a separate and independent claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, awarding a separate rating for PTSD would result in prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  Thus, this decision has dismissed the claim for service connection for PTSD because the symptomatology claimed in the claim for service connection for that disability is already rated with the Veteran's service-connected cognitive disorder.

Initial Rating for a Cognitive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  If the evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for a cognitive disorder associated with residuals of a skull fracture due to a head injury with right facial nerve paralysis was granted by a July 2009 rating decision and a 30 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9399-9304, effective October 22, 2008.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted cognitive disorder, under Diagnostic Code 9399, was the service-connected disorder, and dementia due to head trauma, under Diagnostic Code 9304, was a residual condition.  Subsequently, a June 2010 rating decision assigned an effective date of November 7, 2007, for the Veteran's 30 percent rating, and granted a 40 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 8045-9304, effective October 23, 2008.  The hyphenated diagnostic code in this case indicates that residuals of a TBI, under Diagnostic Code 8045, was the service-connected disorder, and dementia due to head trauma, under Diagnostic Code 9304, was a residual condition.  Finally, this decision has assigned an effective date of November 21, 2006, for the grant of a separate rating for a cognitive disorder.

In June 2010, the Veteran specifically withdrew his appeal as to the rating assigned for the period on and after October 23, 2008.  Accordingly, the issue remaining before the Board is limited to entitlement to an initial rating in excess of 30 percent for the Veteran's cognitive disorder, for the period from November 21, 2006, to October 22, 2008.

A September 2007 private medical report notes that the Veteran was referred partially due to chronic memory problems.  The Veteran reported a decline in memory over the previous few years and had difficulty remembering names at times.  He reported that he was able to function and work well, and was employed as a mail handler.  The Veteran stated that he had been treated for depression.  On mental status examination, the Veteran was alert and his speech was fluent.  His comprehension was normal and he was oriented to time, place, and person.  The Veteran was only able to recall two out of four words after four minutes.  The impression included decline in memory and depression.  Diagnostic testing and metabolic dementia workup were planned.  A subsequent September 2007 private magnetic resonance imaging report gave an impression of mild gliosis with encephalomalacic change to the anteromedial frontal lobes and the left temporal lobe.  Those changes were found to be likely related to the Veteran's in-service head injury.  The report stated that no acute infarction was identified.

A November 2007 private neuropsychological assessment report included a clinical interview and 14 separate diagnostic tests.  The Veteran's scores suggested that he made no effort to perform at a level less than his best.  The Veteran drove himself to and from the appointment.  He was cooperative and friendly throughout the assessment.  The Veteran occasionally slightly mispronounced words, though the examiner found it difficult to determine whether the mispronunciation represented a very mild dysarthria or the Veteran's customary way of speaking.  The Veteran reported that he was employed as a mail handler and worked 12 hours per day, four to five days per week.  He reported that he had noticed increasing difficulty with memory over the previous two years, particularly with names and things that people told him.  The Veteran denied experiencing problems with word finding or getting lost in familiar places.

On mental status examination, the Veteran was neatly dressed and well groomed, without psychomotor agitation or retardation.  His speech was within normal limits, he had good eye contact, and his relationship with the examiner was open.  The Veteran had a euthymic mood with a full range of appropriate affect.  He reported feeling somewhat depressed at times, as well as mild initial insomnia due to tinnitus.  The Veteran reported an occasionally low level of sleep, but had a good appetite, a good interest in his favorite pastimes, and a fair interest in sex.  He reported having a good energy level and denied feeling worthlessness, guilt, or hopelessness.  The Veteran reported experiencing some difficulty with thinking and concentrating, primarily with memory for people's names and faces.  He denied problems with constipation or diarrhea.  The Veteran also denied suicidal ideation, homicidal ideation, and hallucinations.  No delusions or ideas of reference or influence were noted.  The Veteran was oriented to person, place, and time.  His thoughts were clear, logical, and linear, and his social judgment and insight were grossly unimpaired.  Diagnostic testing demonstrated very mild impairment in immediate memory, visuospatial/constructional testing, and language.  The Veteran also had very mild constructional dyspraxia and mild dysarthria.  All other cognitive tests were within normal limits.  The diagnosis was cognitive disorder, not otherwise specified.

During the period pertinent to this appeal, the rating criteria for rating TBI were amended, effective October 23, 2008.  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, the only period on appeal is that which is prior to October 23, 2008.  Accordingly, the Board may apply only the previous version of the rating criteria.

Under the old criteria for rating brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma were rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The medical evidence of record does clearly indicate that the Veteran has ever had multi-infarct dementia associated with brain trauma.  However, the RO determined that the Veteran's symptoms met the criteria for a 30 percent rating under Diagnostic Code 9304.  Therefore, the Board shall adjudicate whether a rating greater than 30 percent is warranted for multi-infarct dementia associated with brain trauma.  For veterans with multi-infarct dementia associated with brain trauma, the Schedule states that ratings in excess of 10 percent are warranted under Diagnostic Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Disabilities rated using Diagnostic Code 9304 are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2008).

The Schedule provides that the assignment of a 30 percent rating is warranted for dementia due to head trauma with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2008).

A 50 percent rating is warranted for dementia due to head trauma with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2008).

Applying the above criteria to the facts of the case, the Board finds that the medical evidence shows that a rating in excess of 30 percent under the provisions of Diagnostic Code 9304 is not warranted for the period prior to October 23, 2008.  The evidence of record shows that, for the period prior to October 23, 2008, the Veteran's cognitive disorder was manifested by very mild memory impairment, depression, very mild visuospatial/constructional impairment, very mild language impairment, sleep impairment, and difficulty with thinking and concentrating.  The preponderance of the evidence does not show that the Veteran's cognitive disorder resulted in flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or difficulty in establishing and maintaining effective work and social relationships.  While the Veteran's symptoms did include impairment of short term memory, impaired concentration, and depression, the Veteran's symptoms were generally described as mild or very mild in nature.

Most significantly, the evidence of record does not show that, for the period prior to October 23, 2008, the Veteran reported any social or occupational impairment with reduced reliability and productivity as a result of his cognitive disorder.  The Veteran remained fully employed throughout that time period, and the evidence of record does not show that the Veteran experienced any significant social impairment.  Accordingly, the Board finds that the Veteran's symptoms are not analogous with occupational and social impairment with reduced reliability and productivity.  In sum, the general picture presented is that, for the period prior to October 23, 2008, the Veteran's cognitive disorder symptomatology was mild in severity and did not meet the criteria for a 50 percent rating.  Therefore, a rating in excess of 30 percent is not warranted for the Veteran's service-connected cognitive disorder for the period prior to October 23, 2008.

As this issue deals with the rating assigned following the original award of service connection, consideration has been given to the question of whether staged ratings are warranted.  However, as the assigned ratings demonstrate, at most, the degree of impairment shown since the date of the grant of service connection for a cognitive disorder, the Board finds that staged ratings are not warranted for the period prior to October 23, 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a cognitive disorder inadequate.  The Veteran's cognitive disorder was evaluated using criteria which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. §§ 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 (2008).  For the period prior to October 23, 2008, the Veteran's cognitive disorder was manifested by very mild memory impairment, depression, very mild visuospatial/constructional impairment, very mild language impairment, sleep impairment, and difficulty with thinking and concentrating.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his cognitive disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of cognitive disorders, but the medical evidence does not show that those manifestations are present.  The criteria for a 30 percent rating for the Veteran's cognitive disorder prior to October 23, 2008 more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral for consideration of the assignment of an extraschedular rating is warranted.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2008).

The Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating for a cognitive disorder prior to October 23, 2008, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a low back disability is reopened; to that extent the appeal is granted.

Because the symptomatology due to any PTSD is already rated with the service-connected cognitive disorder, the claim for service connection for PTSD is dismissed.

An effective date of November 21, 2006, but not earlier, for service connection for a cognitive disorder is granted.

An initial rating in excess of 30 percent for a cognitive disorder, for the period prior to October 23, 2008, is denied.




REMAND

The Veteran seeks service connection for a low back disability.  The Veteran's service medical records show that he was involved in an automobile accident in September 1972.  During treatment for his injuries, the Veteran was noted to have lumbosacral tenderness.  The Veteran also has a current diagnosis of a low back disability, and has reported continuity of low back symptomatology from the September 1972 automobile accident to the present.  The Veteran has not been provided with a VA medical examination to determine the etiology of his currently diagnosed low back disability.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed low back disability is related to the Veteran's military service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed low back disability.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any low back disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any low back disability found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to his inservice automobile accident and complaint of lumbosacral tenderness.  A complete rationale for the opinion must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


